DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/26/2022 has been entered. Claims 1-7, 9-15, 17-20, 22-29 and 31-32 remain pending in the application. Applicant’s amendments to the claims have overcome the objection and 112 (d) rejection previously set forth in the Non-Final Office Action mail 03/24/2022.

Response to Arguments
Applicant’s arguments, filed 05/26/2022, with respect to the rejections of claims 1, 15 and 28 under 103 have been fully considered and are persuasive because of the amendments. Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-7, 9-15, 17-20, 22-29 and 31-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 is allowable for disclosing a system for transfer of analog synaptic weight information onto neuromorphic arrays with non-ideal non-volatile memory devices in an artificial neural network (ANN), wherein a synaptic weight of each synapse in the ANN is represented by a weighted current flow from multiple conductance-pairs, the system comprising: 
a first, reference, capacitor, the first capacitor storing a voltage level corresponding to a net synaptic weight that needs to be achieved, the first capacitor charged up by a parallel read operation across conductances of higher significance G+ and G- and conductances of lower significance g+ and g- (capacitive cells), with a first voltage level accumulated on the first capacitor representative of a net synaptic weight given by F(G+ - G) + g+ - g, where F is a scale factor for higher significance; 
a second capacitor, wherein when (i) the conductances of lower significance g+ and g- are zeroed out and (ii) a read operation is performed, a second voltage level is accumulated on the second capacitor representing a synaptic weight contribution from just the conductances of higher significance F(G+ - G), 
a comparator with inputs connected to the first capacitor and the second capacitor for comparing the first voltage level associated with the first capacitor and the second voltage level associated with the second capacitor, and 
a weight transfer operation transferring synaptic weights such that the net synaptic weight is represented using primarily the conductances of higher significance G+ and G-, the weight transfer operation being done by applying a programming pulse to one of the conductances of higher significance G+ or G- depending on the output of the comparator, a width of the programming pulse being proportional to the difference in voltages between the first and second capacitors, wherein in response to the first and second voltage levels being within a predetermined value of each other, the output of the comparator is flipped, ensuring that no programming pulse is fired in the subsequent weight transfer operation, with the programming pulse being terminated in response to the second voltage level associated with the second capacitor crossing the first voltage level associated with the first capacitor in either direction, inverting the output of the comparator.  Page 2 of 12Serial Number: 16/059,590predetermined value of each other, the output of the comparator is flipped, ensuring that no programming pulse is fired in the subsequent weight transfer operation, with the programming pulse being terminated in response to the second voltage level associated with the second capacitor crossing the first voltage level associated with the first capacitor in either direction, inverting the output of the comparator.  


The closest references found
Narayanan et al. (Reducing Circuit Design Complexity for Neuromorphic Machine Learning Systems Based on Non-Volatile Memory Arrays) teaches a Neuromorphic Machine Learning Systems Based on Non-Volatile Memory Arrays, in Figs. 2-3 and 9 Narayanan discloses a neural network where weights are encoded into pairs of NVM conductances, multiple capacitors, each capacitor storing the voltage level corresponding to a net synaptic weight in the same neuron circuitry,  during parallel weight update, upstream and downstream neurons fire pulses, any pair of conductances found in a pre-defined ‘danger zone’ (right edges of the ‘G-diamond’ (Fig. 9, left)) are RESET, followed by SET pulses applied to G+ or G− as appropriate to attempt to restore the same weight.
Hosokawa et al. (US Pub.2016/0350647) teaches in Fig. 4, paragraph 0046 that a comparator compares a LIF voltage with a reference voltage, and when the LIF voltage exceeds the reference voltage, a postsynaptic pulse is generated.
Lin et al. (US Pub. 2015/0200608) teaches in Figs. 3-4, paragraphs 0030-0031 that “The first switch 340 is controlled by the square wave signal S1 … When the first switch 340 is opened, the second capacitor C2 is charged and the voltage at the first node N1 is gradually increased from the original output voltage VOUT. Then, the voltage at the first node N1 is pulled up to a threshold voltage, which is the reference voltage VREF plus the voltage difference VH. At this time, the first comparator 310 generates a reverse first control signal SC1 so as to control the square wave generator 110 to finish the current high logic period of the square wave signal S1, and the first switch 340 is closed accordingly. More particularly, a pulse of the reverse first control signal SC1 may pull up the driving signal S2 of the gate driver 115 to turn off the first PMOS transistor MP1 and turn on the first NMOS transistor MN1, such that the current high logic period of the square wave signal S1 is terminated”.
However, the combination of Narayanan, Hosokawa, Lin and other secondary references fail to teach
the weight transfer operation being done by applying a programming pulse to one of the conductances of higher significance G+ or G- depending on the output of the comparator, a width of the programming pulse being proportional to the difference in voltages between the first and second capacitors, wherein in response to the first and second voltage levels being within a Page 2 of 12Serial Number: 16/059,590predetermined value of each other, the output of the comparator is flipped, ensuring that no programming pulse is fired in the subsequent weight transfer operation, with the programming pulse being terminated in response to the second voltage level associated with the second capacitor crossing the first voltage level associated with the first capacitor in either direction, inverting the output of the comparator.  
predetermined value of each other, the output of the comparator is flipped, ensuring that no programming pulse is fired in the subsequent weight transfer operation, with the programming pulse being terminated in response to the second voltage level associated with the second capacitor crossing the first voltage level associated with the first capacitor in either direction, inverting the output of the comparator.  
Therefore the combination of features is considered to be allowable.

Claims 2-7 and 9-14 are considered to be allowable because they are dependent on claim 1.
Claims 15 and 28 are considered to be allowable for disclosing the similar subject matter to claim 1.
Claims 17-20 and 22-27 are considered to be allowable because they are dependent on claim 15.
Claims 29 and 31-32 are considered to be allowable because they are dependent on claim 28.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103. The examiner can normally be reached M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T. N./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128